  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 1 of 10 PageID #:1027



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


Peter Matsukis,                          )
                                         )
            Appellant,                   )
                                         )
                                         )
                                         )
      v.                                 ) No. 20-cv-523
                                         )
                                         )
Cellmark Inc.,                           )
                                         )
            Appellee.                    )
                                         )


                      Memorandum Opinion and Order

     Debtor Peter Matsukis appeals from a January 8, 2020 oral

ruling in the Bankruptcy Court for the Northern District of

Illinois, which denied Mr. Matsukis’s motions to alter or amend

(1) an order reviving judgment against Mr. Matsukis and (2) an

order denying discovery. For the reasons that follow, the decision

of the Bankruptcy Court is affirmed.

                                       I.

     On July 15, 2002, the Circuit Court of Cook County, Illinois

entered a judgment in favor of Fiber Corporation of America, Inc.

(“Fiber    Corp.”)    and    against    Integrated      Material     Management

Services Inc. (“IMMS”).       Mr. Matsukis was the sole owner of IMMS.

On June 10, 2004, Mr. Matsukis filed for bankruptcy under Chapter

7 in the U.S. Bankruptcy Court for the Northern District of
  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 2 of 10 PageID #:1028



Illinois.      Fiber Corp. initiated an adversary proceeding against

Mr. Matsukis, Case No. 04-ap-3468, and on June 26, 2007, the

bankruptcy court entered judgment in favor of Fiber Corp. and

against Mr. Matsukis in the amount of $731,118 based on the

judgment against IMMS in state court.

     In     November     2007,    Appellee    Cellmark    Inc.    (“Cellmark”)

allegedly purchased the assets of Fiber Corp.              In connection with

that purchase, Fiber Corp. purportedly assigned to Cellmark both

the state court judgment against IMMS and the bankruptcy court

judgment against Mr. Matsukis.

     Years later, in early 2019, Cellmark moved to revive the June

2007 judgment in the bankruptcy case.              Mr. Matsukis opposed the

motion    on   the   grounds     that   Cellmark   had   not   shown   that   the

assignment of the bankruptcy judgment from Fiber Corp. to Cellmark

was legitimate. He submitted an affidavit from a forensic document

analyst, Erich J. Speckin, who opined that the signatures on the

two November 2007 assignments, though purportedly both executed by

Alfred Prins of Fiber Corp., “were probably not signed by the same

individual.” Bankr. Dkt. 143-1 at 75 ¶ 8. Mr. Matsukis also filed

a motion for leave to subpoena Cellmark to collect the original

assignments (for expert examination) along with various financial

records and documents related to Cellmark’s purchase of assets

from Fiber Corp.       See Bankr. Dkts. 145, 145-1 at 124-27. Cellmark,

for its part, submitted an affidavit from Mr. Prins in which he

                                         2
  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 3 of 10 PageID #:1029



swore that he signed both assignments and that he had authority to

do so.    See Bankr. Dkt. 151 at 15-16.             On September 12, 2019, the

bankruptcy court denied the motion for leave to take discovery,

Bankr.    Dkt.   165,     and    granted       Cellmark’s    motion    to    reaffirm

judgment, Bankr. Dkt. 168.

     On   September     23,      2019,   Mr.     Matsukis    filed    a     motion   to

reconsider or amend the court’s order granting the motion to revive

judgment.   Bankr. Dkt. 171.         He argued, in relevant part, that the

bankruptcy court had erred by failing to order production of the

original assignment documents under the best evidence rule, Fed.

R. Evid. 1002.      Id.     On the same day, Mr. Matsukis also filed a

motion to reconsider or amend the bankruptcy court’s order denying

his motion for leave to conduct discovery.                  Bankr. Dkt. 174.

     With both motions to reconsider or amend pending, the parties

appeared before Bankruptcy Judge Janet Baer on December 4, 2019.

See ECF No. 35 at 19.           Judge Baer ordered Cellmark to produce the

original assignment documents so that they could be reviewed by

Mr. Matsukis’s expert, Mr. Speckin, but made clear that there would

be no destructive testing permitted.                  In accordance with that

order, the parties reconvened on January 8, 2020.                    See id. at 33.

Mr. Speckin examined the assignment documents in Judge Baer’s

courtroom, and determined that the assignment of the bankruptcy

judgment included a wet signature. Mr. Speckin, however, indicated

that he wanted to do an ink test, which would involve making a

                                           3
  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 4 of 10 PageID #:1030



small pinprick in the document to obtain a sample of the ink used,

for the purpose of determining the approximate date the document

was signed.      Mr. Matsukis argues on appeal that the date of

signature is relevant because if the assignment was executed after

Fiber Corp. was dissolved, it would not have legal effect.                     See

id. at 15.

      Judge Baer declined to allow the ink testing.             She noted that

she had been clear at the December 4 conference that destructive

testing would not be allowed.        Moreover, Mr. Matsukis had objected

to revival of the judgment based on the best evidence rule, which

had been satisfied given Cellmark’s production of the original

documents, and not based on any purported need for ink testing.

Given the affidavit from Mr. Prins and the confirmed wet signature

on the assignment, Judge Baer determined that a valid assignment

had   taken   place   and   no   additional     testing      would    be   needed.

Accordingly, Judge Baer denied the motions to reconsider or amend

both the court’s order reviving judgment and the court’s order

denying discovery.      See Bankr. Dkts. 189, 190.

      Mr. Matsukis now appeals the January 8, 2020 oral order.                    He

argues   that   the   bankruptcy      court   erred    (1)    in     denying   Mr.

Matsukis’s request to test the ink signature on the assignment of

the bankruptcy judgment, and (2) in denying Mr. Matsukis discovery

into the issue of assignment.



                                       4
    Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 5 of 10 PageID #:1031



                                        II.

       I review “a bankruptcy court’s factual findings for clear

error and its legal conclusions de novo.”                  In re Miss. Valley

Livestock, Inc., 745 F.3d 299, 302 (7th Cir. 2014).                  Evidentiary

and discovery rulings are reviewed for abuse of discretion.                     See

In re Salem, 465 F.3d 767, 778-79 (7th Cir. 2006).

                                       III.

       As a preliminary matter, I turn to a motion to strike [41]

filed by Cellmark.          Along with its opening brief, Mr. Matsukis

submitted an affidavit from its expert, Mr. Speckin, which Mr.

Matsukis argues is necessary to “clarify” Mr. Speckin’s opinions

regarding the two assignment documents because “Mr. Speckin did

not get the opportunity to testify in court.”                 ECF No. 45 at 4.

The    affidavit    was    not   submitted     to   the   bankruptcy    court       in

connection with the proceedings at issue, nor was it designated

part of the record on appeal.1               Because it was not part of the

record below, Cellmark moves to strike the affidavit.

       The motion to strike is granted. “Generally, a district court

acting as an appellate court in reviewing a bankruptcy case

decision may consider only the evidence that was presented before

the bankruptcy court and made a part of the record.”                   In re Home


1 Indeed, Mr. Matsukis recently filed a motion in the bankruptcy
court to amend the designation of the record on appeal to include
the affidavit, Bankr. Dkt. 215, but that motion was denied, Bankr.
Dkt. 218.
                                         5
    Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 6 of 10 PageID #:1032



Comp Care, Inc., 221 B.R. 202, 205 n.1 (N.D. Ill. 1998); see also,

e.g., In re Peace, 581 B.R. 856, 861-62 (B.A.P. 6th Cir. 2018)

(granting motion to strike affidavit not filed in bankruptcy

court); In re Nelson, 357 B.R. 508, 511 (B.A.P. 8th Cir. 2006)

(same).      “Otherwise, the appellate court exceeds its role as a

reviewer of the proceedings below.”               In re Nelson, 357 B.R. at

511.    Because the affidavit at issue was not part of the record in

the bankruptcy proceeding, I decline to consider it for purposes

of this appeal.2

                                        IV.

       Turning to the merits, Mr. Matsukis argues first that the

bankruptcy court erred by denying his request to perform ink

testing     on    the   original    assignment      document.       He   contends

principally that the ink test evidence was relevant and admissible

under Federal Rules of Evidence 401 and 702, and the bankruptcy

court violated those evidentiary rules by excluding it.

       Cellmark counters that Mr. Matsukis’s evidentiary arguments

are waived because they were not raised before Judge Baer below.

I agree.         There is no mention of ink testing in any of Mr.




2 Mr. Matsukis argues that I lack jurisdiction to consider
Cellmark’s motion to strike because Bankruptcy “Rule 8009(e)(1)
requires that a party’s motion to strike an item that has been
improperly designated as part of the record on appeal be submitted
to the bankruptcy court.”    ECF No. 45 at 4.     But because the
affidavit here was never designated part of the record on appeal,
Rule 8009(e)(1) is inapplicable.
                                         6
  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 7 of 10 PageID #:1033



Matsukis’s filings before the bankruptcy court.                  Although Mr.

Matsukis requested ink testing at both the December 4, 2019 and

January 8, 2020 hearings, Mr. Matsukis’s attorney never mentioned

Rule 401 or Rule 702, nor were expert qualifications or the

particular relevance of the ink testing discussed in any detail.

Rather, because Mr. Matsukis had objected on the basis of the best

evidence rule, it was that issue that Judge Baer was focused on.

“Arguments not raised [or] arguments raised in a conclusory or

underdeveloped manner” are waived on appeal.                In Re SLM Trans,

Inc., No. 09-cv-0892-MJR, 2010 WL 2136875, at *4 (S.D. Ill. May

27, 2010) (citing Pond v. Michelin N. Am., Inc., 183 F.3d 592, 597

(7th Cir. 1999)).       Because Mr. Matsukis’s evidentiary arguments

regarding the ink testing were raised, if at all, in only a

conclusory or underdeveloped manner before the bankruptcy judge,

those arguments are waived on appeal.

     Even if Mr. Matsukis had properly raised his evidentiary

arguments below, however, he would fare no better.                 Judges have

“great discretion over the admission of expert testimony,” Matter

of Sheridan, 57 F.3d 627, 634 (7th Cir. 1995), and their decisions

are reviewed only for abuse of discretion, In re Salem, 465 F.3d

at 778-79.      “[T]he abuse of discretion standard requires the

challenging party to show that no ‘reasonable person would have

agreed with the [lower] court[’s ruling].’”              Matter of Sheridan,

57 F.3d at 635.

                                       7
  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 8 of 10 PageID #:1034



     Mr. Matsukis argues that the ink test evidence was admissible

under Evidence Rules 401 and 702, but he does not establish that

exclusion of the evidence was unreasonable, particularly given the

other evidence in the record, such as the affidavit of Mr. Prins,

that tended to show the validity of the assignments. “An appellate

reversal of a decision to limit an expert’s testimony requires

more than bare arguments that the expert is qualified and his

testimony would be relevant.”         Id.    Because he does not show abuse

of discretion, even if the issue were not waived, I would decline

to disturb Judge Baer’s ruling.

                                        V.

     Mr. Matsukis also challenges the bankruptcy court’s decision

to deny him discovery into the issue of assignment.               “Courts have

broad discretion in matters that relate to discovery.”                    In re

Mosher, No. 06-B-71261, 2009 WL 412692, at *2 (Bankr. N.D. Ill.

Feb. 11, 2009) (citing Patterson v. Avery Dennison Corp., 281 F.3d

676, 681 (7th Cir. 2002)).        “Because discovery orders are reviewed

for abuse of discretion, reversal is relatively rare.”                    In re

S.N.A. Nut Co., No. 95 C 3999, 1996 WL 31155, at *4 (N.D. Ill.

Jan. 24, 1996).        Reversal is not appropriate “absent a clear

showing that the denial of discovery resulted in actual and

substantial    prejudice     to   the   complaining     litigant.”        In      re

Peachtree Lane Assocs., Ltd., 206 B.R. 913, 926 (N.D. Ill. 1997),



                                        8
  Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 9 of 10 PageID #:1035



aff’d sub nom. Matter of Peachtree Lane Assocs., Ltd., 150 F.3d

788 (7th Cir. 1998).

     Mr. Matsukis does not do enough to demonstrate an abuse of

discretion here.         In addition to the original copies of the

assignments, which Judge Baer did order produced, Mr. Matsukis

sought expansive discovery from Cellmark, including copies of

Cellmark’s income tax returns, all correspondence regarding the

assignments,      all   books   and    records    pertaining    to   Cellmark’s

purchase of assets from Fiber Corp., and all financial statements

reflecting Cellmark’s corporate assets over a two-year period.

Bankr. Dkt. 145-1 at 127.             “A court may limit discovery if it

determines that the burden of the discovery outweighs its likely

benefit.”    In re Mosher, 2009 WL 412692, at *2.              Given that both

Cellmark and Fiber Corp. agreed that Fiber Corp. had assigned the

judgment to Cellmark, and that Fiber Corp.’s signing officer had

submitted    an     affidavit    swearing        that   the    assignment    was

legitimate, I cannot conclude that it was unreasonable for Judge

Baer to limit the discovery Mr. Matsukis received on the issue.

     For the foregoing reasons, the decision of the bankruptcy

court is affirmed.




                                        9
 Case: 1:20-cv-00523 Document #: 52 Filed: 03/29/21 Page 10 of 10 PageID #:1036



                                           ENTER ORDER:


                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: March 29, 2021




                                      10
